DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 19, and claims 3-7 which depend therefrom, and as previously noted in the Non-Final Rejection dated 15 July 2021 and the Notice of Allowance dated 24 November 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the index of refraction of the light extraction layer decreases with distance from the planar portion. Rather, Østergaard Wagenblast Stubbe et al (US Patent Application Publication 2013/0182444), previously cited, specifically teach that the lower layer 30 of the light extraction layer is “low n,” having a lower index of refraction, and the upper layer 35 of the light extraction layer is “high n,” having a higher index of refraction.
Regarding independent claim 8, and claims 9 and 10 which depend therefrom, and as previously noted in the Non-Final Rejection dated 15 July 2021 and the Notice of Allowance dated 24 November 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the light extraction layer includes organo-metallic molecules or metal-oxide nano-particles in a matrix material. Rather, Østergaard Wagenblast Stubbe et al disclose nanoparticulate diamond in a silicon dioxide matrix, but not organo-metallic or metal-oxide particles [see paragraph 0026].
Østergaard Wagenblast Stubbe et al are silent as to whether the layers are deposited one after another and then cured all at once or whether the first sublayer is formed and cured before the second sublayer is formed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899